Citation Nr: 0936225	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-16 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether an overpayment of VA educational assistance 
benefits in the calculated amount of $31,406.00 was properly 
created for the period from June 2000 to April 2003.

2.  Entitlement to waiver of the recovery of overpayment of 
VA educational assistance benefits in the amount of 
$31,406.00.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1977 and from April 1985 to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Education Center at 
the Muskogee, Oklahoma Regional Office (RO) of the Department 
of Veterans Affairs (VA) that retroactively terminated the 
appellant's Chapter 30 education benefits for the period from 
June 2000 to April 2003, resulting in an overpayment in the 
amount of $31,406.00.  The Committee on Waivers and 
Overpayments then denied waiver of recovery of overpayment in 
a September 2004 decision.  The appellant's claim was 
certified to the Board by the RO in Manila, the Republic of 
the Philippines.

The appellant through counsel has raised due process 
complaints with respect to VA's refusal to consolidate this 
Veteran's appeal with that of 29 other veterans who raise 
similar claims relating to the overpayment of educational 
assistance benefits.  Specifically, the attorney reports that 
he represents all 30 such veterans and that their cases will 
be determined on the same facts and evidence.  In a November 
2004 letter from the Board counsel was informed that VA 
regulations do not provide for "class action" appeals under 
any circumstances.  Despite such notice, the appellant's 
attorney submitted another letter, in July 2006, requesting 
one hearing for all 30 veterans that he represented.

In response to the July 2006 correspondence from counsel, the 
Board issued another letter in October 2006.  That 
communication explained that the Board had no authority to 
merge appeals and to do so would violate the statutory 
requirement that individual cases on appeal must be 
considered by Veterans Law Judges in the order in which they 
were placed on the Board's docket, as set forth in 
38 U.S.C.A. § 7107.  It was further observed that 
consolidating the appeals placed the Board at risk of 
violating the Privacy Act, 5 U.S.C. § 552a, and VA 
regulations prohibiting disclosure of personal information to 
persons other than a claimant and his representative.

The October 2006 letter advised that the regulations set 
forth in 38 C.F.R. §§ 20.700-20.717 provide for a personal 
hearing to be granted on appeal only in the case of an 
individual appellant, or an individual appellant's 
representative acting on his behalf, where the appellant 
expresses the desire to appear in person.  It was further 
noted that a hearing would not normally be scheduled solely 
for the purpose of receiving argument by a representative.  
Thus, it was concluded that the Board could not arrange for 
the attorney in this appeal to appear for a personal hearing 
to present argument on behalf of all 30 veterans that he 
represented, nor could it arrange for all of those veterans 
to appear for a single hearing.  It was explained that 
counsel was free to request individual hearings on each 
individual veteran's behalf if the individual veteran wished 
to individually appear and present testimony.

During a July 2007 prehearing conference conducted in 
Washington, D.C., the Veteran's attorney informed the 
undersigned Veterans Law Judge that he was unaware that the 
Board conducted video conference hearings with the Manila RO.  
As a result, and given the fact that the Veteran was unable 
to attend a hearing held in Washington, D.C., the attorney 
requested that the Veteran be afforded an opportunity to 
attend a video conference hearing before a Veterans Law 
Judge.  Counsel, in July 2007, submitted additional evidence 
with an appropriate waiver.  See 38 C.F.R. §§ 19.37, 20.1304.  
A February 2008 Board remand instructed the Manila RO to 
schedule such a hearing.  The Veteran failed to report for a 
hearing which was to have been conducted in August 2009.  As 
a matter of law his failure to report without good cause acts 
as a withdrawal of his hearing request.  38 C.F.R. § 20.704 
(2008).

As a waiver of RO review of the statements submitted directly 
to the Board has been provided, the Board has considered them 
in its review.


FINDINGS OF FACT

1.  Ramon Magsaysay Technological University (RMTU) was 
formerly known as Western Luzon Agricultural College (WLAC).

2.  The appellant was enrolled in a program of education at 
WLAC/RMTU to achieve a Bachelor's in Agricultural Technology.

3.  For the period from June 2000 to April 2003, the 
appellant received educational assistance benefits 
administered in the amount of $31,406.00 based on his 
enrollment at RMTU.

4.  An investigation conducted by the Manila RO determined 
that a fraud scheme was perpetuated by some 60 veterans 
enrolled at RMTU, including the appellant.

5.  The investigation concluded these veteran students were 
listed as enrolled at RMTU as full-time students solely to 
collect VA benefits, but that they never attended classes.

6.  An investigation conducted by the San Francisco VA Office 
of Inspector General determined that a fraud scheme was 
perpetuated by veterans, including the appellant, enrolled at 
RMTU, and that the fraud resulted in these students 
collecting VA educational assistance benefits even though 
they were not attending classes.

7.  The appellant was paid for courses that he did not 
attend.

8.  The charged indebtedness in the amount of $31,406.00 was 
validly created.

9.  The appellant is liable for the overpayment debt.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of educational assistance 
benefits in the amount of $31,406.00 is valid.  38 U.S.C.A. 
§§ 3002, 3011 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7020, 
21.7070, 21.7144, 21.7153 (2008).

2.  Waiver of recovery of the overpayment of educational 
assistance benefits in the calculated amount of $31,406.00 is 
precluded by reason of bad faith on the part of the Veteran. 
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist and Other Procedural Matters

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA is 
not, however, applicable to claims such as the one decided 
here.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).

Nevertheless, the Board points out that VA has explained to 
the appellant the bases for the finding that the debt was 
valid and its reasons for denying the waiver.  The RO also 
afforded him the opportunity to present information and 
evidence in support of the claim.  The Board finds that these 
actions satisfy any duties to notify and assist owed the 
appellant in the development of these claims.

As will be discussed in greater detail below, the RO's 
finding that the appellant owes a debt of $31,406.00 is the 
result of investigation conducted by the RO in Manila, 
Philippines, as well as a subsequent investigation by the VA 
Office of Inspector General (OIG) in San Francisco, 
California.  These investigations centered on the enrollment 
of some 60 veterans at Ramon Magsaysay University in the 
Philippines; the appellant was one of those 60 veterans.  As 
a result of these investigations, both the Manila RO and the 
OIG in San Francisco determined that these 60 veterans were 
not regularly attending classes, but were, instead, receiving 
course credit in return for buying supplies and other "gifts" 
for the school and for individual instructors.

The RO in Muskogee, Oklahoma, which has jurisdiction over 
this educational assistance claim, subsequently advised each 
of these 60 veterans, including the appellant, that 
overpayments had been created as a result of these findings.  
In this case, the overpayment amounts to $31,406.00.

As noted on the title page, the appellant is represented by a 
private attorney.  The record reflects that counsel is also 
representing other veterans who were found to have 
overpayments as a result of this investigation.  While 
counsel has asked on several occasions to have all claims 
consolidated in a manner similar to a class-action lawsuit, 
the Board has no authority to consolidate appeals in this 
manner.  Rather, each individual case must be considered by 
Veterans Law Judges in the order in which the case was placed 
on the docket.  38 U.S.C.A. § 7107 (West 2002).  Accordingly, 
this decision addresses only the appeal of the Veteran listed 
on the title page.

Counsel is also advised that, pursuant to 38 C.F.R. § 20.1303 
(2008), decisions of the Board are considered nonprecedential 
in nature.  Each case is decided on the basis of the 
individual facts particular to each case in light of the 
applicable law and regulations.  Thus, the outcome of this 
individual appeal has no precedential value as to the appeals 
in other cases, or vice versa.

The Board also notes that, on numerous occasions, counsel has 
made single submissions of evidence and argument on behalf of 
all 30 veterans that he represents.  These submissions 
included protected information specific to individual 
veterans, such as VA claims numbers and Social Security 
numbers.  Counsel was asked by the Senior Deputy Vice 
Chairman of the Board in several letters to stop making such 
submissions, as they placed the Board at risk of violating 
the Privacy Act, 5 U.S.C. § 552a, and VA regulations 
prohibiting disclosure of personal information to persons 
other than a claimant and his representative.

Counsel has responded to the Board's requests by submitting 
signed "waivers" from each of the 30 veterans he represents 
in which they expressly indicated that they do not object to 
having their personal information included in the claims 
files of the others.  On behalf of his clients, counsel has 
also expressly authorized VA to associate his submissions 
with the claims files of each of the veterans he represents, 
even if those submissions include the VA claims numbers and 
Social Security numbers of the others.

The Board is compelled to follow the requirements of the 
Privacy Act, 5 U.S.C. § 552a, as it is the responsibility of 
VA to protect the personal information of all veterans and 
their dependents.  As explained in an April 2005 letter from 
the Muskogee RO, mailed in response to a letter from the 
Veteran's attorney, the names of veterans were withheld under 
exemptions set forth under 5 U.S.C. § 552(b)(3) (West 2002) 
and 38 U.S.C.A. § 5701(a), (f) (2008) which bar disclosure of 
their names and addresses.  The RO also indicated that the 
names and job titles of witnesses involved in the 
investigation were withheld under exemptions set forth in 5 
U.S.C. § 552(b)(7), and that VA does not generally disclose 
the names of witnesses involved in an investigation.  The RO 
advised counsel that if he disagreed with its decision to 
provide only redacted copies of these documents, he was free 
to appeal the matter to the VA Office of the General Counsel.  
He was provided appropriate contact information for that 
office.

The appellant is not prejudiced by VA's decision to provide 
only redacted copies, as the evidence shows that both he and 
his counsel are well aware that individuals interviewed 
during the course of the investigation included staff 
members, faculty, and students of RMTU.  There was nothing to 
prevent the appellant or his counsel from obtaining lay 
statements from individuals at RMTU on their own initiative, 
and to submit those statements in support of the appellant's 
claim; indeed, some such statements have been submitted.  
There also is nothing preventing counsel from obtaining and 
submitted statements from the individual veterans he 
represents.  As to those veterans involved in the 
investigation who are not represented by the appellant's 
attorney, VA is precluded under the Privacy Act from 
revealing their identities or other personal information.

Counsel has also specifically requested that VA subpoena all 
individuals involved in the investigation, including both 
witnesses and VA employees, so that he may question them.  He 
has also objected to VA's reliance on the interviews 
conducted at RMTU because he asserts that they amount to 
"hearsay" evidence.  See March 2005 correspondence.

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  Certainly, the Board has a 
responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the appellant.  
However, the Board will not reject such testimony solely on 
the basis that it may be "hearsay" evidence.

Under 38 U.S.C.A. § 5711(a) (West 2002), VA has the authority 
to "(1) issue subpoenas for and compel the attendance of 
witnesses within a radius of 100 miles from the place of 
hearing . . .[and] (4) aid claimants in the preparation and 
presentation of claims."  Under 38 C.F.R. § 20.711 (2008), 
the Secretary defined the scope of this subpoena power to 
include compelling the attendance of witnesses within a 
radius of 100 miles from the place of hearing, and to aid in 
the production of "tangible evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
See 38 C.F.R. § 20.711(a).  In this instance, counsel has 
clearly requested subpoenas far outside the scope of the 
situations contemplated by the applicable regulation, and his 
request is denied.

As noted above, the Muskogee RO has explained to the 
appellant the bases for the finding that the debt was valid 
and why the waiver was denied.  The RO afforded him the 
opportunity to present information and evidence in support of 
the claim.  The Board finds that these actions satisfy any 
duties to notify and assist owed the appellant in the 
development of this claim.

As the Court has stated: "VA's . . . . 'duty to assist' is 
not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); See also Counts v. Brown, 6 Vet. App. 473, 
478-79 (1994).  Counts and Gobber make it clear that VA's 
duty to assist does not include obtaining evidence which does 
not currently exist.  The appellant and his attorney have 
been accorded ample opportunity to substantiate his claim by 
providing evidence to challenge the validity of the debt.  As 
such, the Board finds that this appeal is ready for appellate 
review.

Finally, the appellant through counsel has repeatedly 
complained that no Supplemental Statement of the Case (SSOC) 
had been issued despite the addition of new and relevant 
evidence to the claims file.  See, e.g., June 2007 letter 
from attorney.  However, the Board notes that, on two 
occasions in July 2007, the appellant, through counsel, 
submitted two, separate written waivers of review by the 
agency of original jurisdiction of evidence submitted after 
the filing of the substantive appeal.

Evidence not reviewed by the RO includes multiple submissions 
of letters (and copies of previously submitted letters) 
containing only written argument, plus third party 
statements.  Because the appellant through counsel has 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction, referral to the RO of the 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.  Therefore, the case is ready for 
appellate review.

Factual Background

As part of a VA Form 22-1995, Request for Change of Program, 
which was signed by the Veteran in May 2000, he indicated his 
desire to pursue a degree in agriculture at the Western Luzon 
Agricultural College (now Ramon Magsaysay Technological 
University (RMTU)).  In a VA Form 22-1999, Enrollment 
Certification, which was signed by a school official in June 
2000, the school reported that he was enrolled for his first 
semester at RMTU.  The document indicated that the semester 
lasted from June 2000 to October 2000.  Subsequent VA Forms 
22-1999 were submitted by regarding additional semesters at 
RMTU from late 2000 to 2003.  Throughout this period, the 
Office of Campus Registrar of RMTU submitted numerous 
certificates verifying the appellant's enrollment at that 
university.

The record reflects that the appellant received basic 
educational assistance benefits under the provisions of 
Chapter 30 for each of the semesters that he reported being 
enrolled at RMTU between June 13, 2000, and April 4, 2003.  
The RO calculated the total amount of assistance benefits 
administered during this period as being $31,406.00.  See 
undated letter from RO (which the May 2004 statement of the 
case indicates was sent in August 2003).

On October 23, 2002, the RO in Manila conducted a routine on-
site Education Compliance Survey at RMTU.  The audit examined 
school records associated with ten percent of the veteran 
student population.  Of the six records examined, there were 
discrepancies found in all records.

The primary contact at RMTU for this survey was the Registrar 
Clerk.  She made available the records of the randomly 
selected students, which consisted of individual envelopes 
for each student containing personal interview forms, 
immigration papers, Certificates of Honorable Discharge, and 
records from previous or secondary schools.  No other 
documents such as school curriculum, enrollment forms, or 
adding/dropping of subject forms were found inside.

In the October 2002 Education Compliance Survey Report, it 
was determined that RMTU had failed to maintain accurate or 
complete records of enrollment for VA beneficiaries-students, 
and that significant discrepancies were found in the records 
that were reviewed.  For example, some students had no 
addresses listed other than P.O. Box addresses, and others 
had addresses at locations of such distance, that it raised 
questions as to regular attendance at any of the campuses of 
RMTU.  Although no overpayments were found based on the 
available school records presented, it was noted that it 
might be necessary to conduct a more extensive compliance 
survey at a later date, including class checks to monitor 
actual class attendance of the students.

A Summary of Investigative Findings revealed the conclusions 
of the Manila RO investigation team.  It was determined that 
teachers at RMTU did not require veteran students to 
regularly attend classes, but, instead, relied on class 
leaders to submit Attendance Sheets that contained the names 
of the veterans students enrolled in the particular class.  
Teachers apparently relied solely on these Attendance Sheets 
to assess the students' attendance, and, in fact, did not 
really know whether their veteran students were even present 
on campus.  All they knew and saw as to the veteran students' 
attendance was when they observed veteran students gathering 
at a location known as "Veterans Park" on the San Marcelino 
campus.  The veteran students gave material and financial 
"help" to the school, and, in return, were accorded favorable 
treatment in violation of the Approval Agreement that the 
school had made with VA.  The scheme was found to have been 
happening for decades with one teacher disclosing that 
veteran students had been enjoying the arrangement since that 
teacher had started in 1989.  Most teachers, staff, and non-
veteran students admitted that the veteran students had not 
been attending classes, contrary to the insistent claims of 
the veteran students that they had.

Following this investigation, in an undated letter (which the 
statement of the case indicates was sent in August 2003), the 
Muskogee RO advised the appellant that, while he had been 
certified and paid educational assistance benefits for 
attending RMTU from June 13, 2000, through April 4, 2003, its 
findings indicated that he did not attend classes during that 
period.  His payments were retroactively terminated, which 
resulted in an overpayment in the amount of $31,406.00.  He 
was advised of his right to request a waiver of this 
overpayment.

The appellant has asserted that he did attend school and that 
his official transcript shows that he passed all of his 
courses.  He submitted Enrollment Certifications from RMTU 
concerning the pertinent time period.

Thereafter, in February 2003, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which had been as a 
"Resident Agent in Charge."  The agent noted that he had 
extensive training in conducting fraud investigations, and 
had also worked extensively in the Philippines on VA-related 
investigations.

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran students 
were listed as enrolled at RMTU, as full-time students, 
solely to collect VA benefits.  He stated the veteran 
students never really attended classes, and would meet once a 
week at a location on campus to circulate attendance sheets 
for various classes in which they were enrolled.  He also 
stated the veterans would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
Veteran's Park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefited 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of the guilt of all 
60 veterans included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the "joint statement" signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but was indicative of their 
knowledge that classroom attendance was required.

Although not dispositive in this matter, the agent also noted 
that a similar scheme was in place at Laney College in 
Oakland, California, and that scheme resulted in a loss of 
six million dollars for VA.  The agent indicated that it was 
his belief that the scheme at Laney College was exported from 
the school in the Philippines, as there were many 
similarities beyond just the mechanics of the scheme, similar 
terminology, and the fact that the RMTU scheme had reportedly 
been going on since the 1980s.  Furthermore, several RMTU 
professors noted that they had had many more veterans 
enrolled when United States Naval Base Subic Bay was still 
active.  The agent noted that the students at Laney College 
had been sued in Federal Court under the Civil False Claims 
Act, and most of them paid double damages plus fines.

Analysis

The appellant is challenging the validity of the overpayment 
in the amount of $31,406.00.  He essentially contends that he 
regularly attended classes at RMTU, that he passed all of his 
courses and that he never intended or took action to defraud 
the government by receiving educational assistance benefits 
to which he was not entitled.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  
38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7120.  A program of 
education, in pertinent part, is any unit course or subject 
or combination of courses or subjects, which is pursued at an 
educational institution.  38 C.F.R. § 21.7020(b)(23).

The appellant had been previously determined to be eligible 
for Chapter 30 education benefits.  Therefore, he was 
entitled to a monthly benefit for the period of time he was 
enrolled in, and satisfactorily pursing an approved program 
of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.  The 
term attendance means the presence of a veteran (i) in the 
class where the approved course is being taught in which he 
is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursing a program of 
education.  38 C.F.R. § 20.7042(b)(2).

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will 
discontinue educational assistance if the individual does not 
maintain satisfactory attendance.  Id.  Attendance is 
unsatisfactory if the individual does not attend according to 
the regularly prescribed standards of the educational 
institution in which he is enrolled.  Id.  The amount of 
overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran.  38 C.F.R. § 
21.7144(b).

As discussed in detail above, investigations conducted by the 
Manila RO and the VA OIG in San Francisco revealed that 
60 veterans attending RMTU, including the appellant, were 
part of a scheme whereby they received passing grades in 
return for providing monetary donations and other gifts to 
the school, even though they did not regularly attend 
classes.  As determined by the OIG, this scheme was intended 
to allow the veterans to continue to receive VA educational 
assistance benefits based on their enrollment at RMTU.

The evidence of this scheme includes the testimony of 
professors and instructors, who indicated that the veterans 
never attended classes and were receiving passing grades in 
return for their donations; and the testimony of non-veteran 
students, who also indicated that the veterans did not attend 
classes, but still received course credit in return for their 
donations.

Although the appellant has asserted that he did, in fact, 
attend courses at RMTU, the Board finds that his assertions 
lack credibility, in light of the information provided by 
both faculty members and non-veteran students at that school, 
and the findings of both the Manila RO and OIG.  It is clear 
from the findings of the Manila RO and the OIG that the 
practice of veteran students not having to attend classes was 
widely known and had been routine practice for many years at 
that university.  Even if there was no evidence pointing to 
the appellant's individual participation in the scheme, it 
strains credulity to the breaking point to think that he 
could have attended that school for three years without 
having been aware of the practice.  Under these 
circumstances, the Board finds that the appellant's assertion 
that he neither participated in nor even knew of the scheme 
lacks credibility.

The Board considered assertions by counsel and others that 
one or more of the employees of the Manila RO insinuated to 
the veteran students and faculty of RMTU that they were open 
to bribes, and that it was only the failure to pay bribes 
that resulted in the RO's investigative findings.  However, 
the only evidence suggesting that RO employees undertook such 
conduct is apparently the assertions of Counsel's clients, 
and, of late, the additionally-submitted statements from 
witnesses.  Their credibility must be weighed against the 
numerous depositions from faculty members and non-veteran 
students at the time of the initial investigation.  These 
depositions show that the veteran did not attend classes, and 
the specific findings of fraud that were made by both the 
Manila RO and the OIG in San Francisco.

It is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the voluminous evidence obtained by that RO of 
the scheme at RMTU.  Furthermore, the depositions and other 
documents created as a result of their investigation were 
independently reviewed by the OIG in San Francisco, as well 
as statements of the veteran students.  As noted, the OIG 
specifically found that fraud had occurred at RMTU.  It is 
extremely unlikely that employees of the Manila RO could have 
fabricated the testimony of the faculty members and students 
at RMTU who reported that the veterans were allowed to pass 
classes without attending in exchange for gifts.  It is 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually 
occurring.  There is no motivation for either faculty or non-
veteran students to lie about such a scheme if it did not, in 
fact, exist.  In addition, there is of record a copy of 
December 2004 correspondence between the OIG and the RO 
indicating that the allegations of bribery lacked credibility 
and were put forth in an attempt to obscure the issues and 
deflect the guilt of the involved veterans.

The appellant has submitted documentation from RMTU in 
support of his appeal, including Enrollment Certifications 
and a transcript of passing grades.  However, it was implicit 
in the scheme discovered by the Manila RO, and later 
confirmed by the OIG, that the veteran students at RMTU 
received course credit in return for the donations and gifts 
that they provided the school.  Certainly, it is clear that 
RMTU routinely confirmed to the RO that these students were 
enrolled, attending classes, and receiving passing grades.  
Documentation to that effect, such as transcripts or 
enrollment certifications, in no way contradicts the findings 
of the Manila RO or the OIG, and the Board finds this 
documentation to be of no probative value.

In addition, the appellant through counsel has recently 
submitted undated statements from nine different instructors 
at RMTU, including two from instructors who were interviewed 
previously in the course of the RO investigations.  These 
statements are filled in on a template that appears to be of 
counsel's design.  Each has rote paragraphs declaring that 
the instructor would never misrepresent a student's 
attendance, would never provide a course grade to a student 
who had not properly attended classes, that the veteran 
students were obliged to adhere to the rules of the school 
and that the veterans attended class each day that they were 
required to do so.  Each statement also has handwritten 
material in addition that was apparently taken down by 
counsel.  In general, the instructors complain about the RO 
investigation and say that they were pressured by threats of 
losing their teaching licenses to admit to irregularities 
with the attendance of the veteran students.  The Dean of the 
Agricultural Technology programs repudiated her earlier 
statements that the veteran student did not attend class.

However, despite the current protestations of the instructors 
that they were previously lying about disparate requirements 
and treatment of veteran students, review of their current 
statements reveals that such disparities did exist.  For 
example, several stated that the veteran students did attend 
"as required" and then there were differing responses as to 
what was required regarding attendance.  The chancellor 
stated that all American students attended "more than the 
required 80 percent of classes" while another instructor 
stated that the veteran students attended as required 
although not every class.  Another instructor stated that 
they were not required to keep daily attendance records while 
another stated that he still had relevant attendance records 
(but he did not provide any copies).  Most of the instructors 
were in agreement that the veteran students provided 
financial assistance to the college.  Several of the 
instructors also stated that the veteran students were 
treated differently from other students in that they were 
assigned supervisory duties and not actual activities; the 
photos of record show the veteran students simply standing 
around and not much else.

These last two kinds of statements corroborate the statements 
of many others noted in the investigation reports.  Two 
common threads running through all statements and reports of 
record are that the university depended on the donations of 
the veteran students to operate and that the veteran students 
were not made to do the labor portions of assignments.  No 
one has ever denied the truth of these findings.  It does 
appear that, contrary to the provision of Approval Agreement, 
favoritism was accorded to the VA beneficiary veteran 
students, including the appellant.  Furthermore, those 
instructors now providing statements who indicated that they 
had previously given false statements under oath because of a 
perceived threat to their self-interest, do not engender 
great confidence in their current proclamations of truth-
telling.

In support of the appellant's claim, counsel has cited to the 
provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  See May 2004 letter 
from attorney.  He essentially argues that, because the 
school accepted the appellant's attendance as adequate, VA is 
obligated to do so regardless of the frequency of the 
appellant's actual attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. § 
21.7153(c).

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including the 
appellant, knew that receiving VA benefits based on their 
enrollment at RMTU amounted to defrauding the government.  In 
the Board's opinion, the school's complicity does not in any 
way mitigate the actions of the appellant in participating in 
this scheme.

In summary, as discovered by the investigations of the Manila 
RO and the OIG highlighted above, the Board finds that the 
appellant was paid for pursuing a program of education at 
RMTU but that he did not actually attend classes.  38 C.F.R. 
§ 20.7042(b)(2).  An overpayment of $31,406.00 was properly 
created as a result of the payment for courses at that 
university.  The appellant is liable for the overpayment 
debt.  38 C.F.R § 21.7144.

Having found the debt to be valid, the Board will turn to the 
Veteran's request for a waiver of recovery of the 
overpayment.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of VA 
benefits may not be waived where there is an indication of 
fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 
5302(c); 38 C.F.R. § 1.965(b).  Bad faith generally is an 
unfair or deceptive dealing by one who seeks to gain at 
another's expense; there need not be an actual fraudulent 
intent, but merely an intent to seek an unfair advantage with 
knowledge of the likely consequences, and a subsequent loss 
to the Government.  38 C.F.R. § 1.965(b)(2) (2005).

In light of the circumstances of the scheme in place at RMTU, 
which involved the Veteran paying for various expenses the 
school could not afford, and providing cash payments directly 
to professors and school administration officials, in return 
for not having to actually attend or participate in class 
assignments, the Board finds that the Veteran clearly acted 
in bad faith when he continued to apply for and receive VA 
educational assistance benefits based on his enrollment at 
RMTU.  Simply put, the Veteran knew or should have known that 
his actions resulted in his unfairly obtaining VA benefits to 
which he was not entitled.  38 C.F.R. § 1.965(b)(2).

As "bad faith" has been shown in the creation of the debt, 
waiver of recovery of the debt is precluded by law.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the 
principles of equity and good conscience are not for 
application.




ORDER

An overpayment of VA educational assistance benefits in the 
amount of $31,406.00 was properly created.

Entitlement to a waiver of recovery of the overpayment of 
$31,406.00 in VA educational assistance benefits is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


